DETAILED ACTION
Claims 1-22 are currently pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11, 12, and 15 all recite “a value of 1/4 of a wavelength”. The “wavelength” specified in the claims is a reference to a variable value, since it is unclear which signal, sound, or frequency the wavelength refers to.


Allowable Subject Matter
Claims 1-10, 13-14, and 16-22 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique features of  a plurality of third conductive parts acquired by respectively joining a part of the plurality of acoustic matching parts in an elevation direction to the second conductive parts of the plurality of piezoelectric elements, a fourth conductive part that electrically connects the plurality of third conductive parts to each other, and the second conductive parts of the plurality of piezoelectric elements, the plurality of third conductive parts, and the fourth conductive part forming a common electrode common to the plurality of piezoelectric elements. Method Claim 19 recites the similar unique features of a second step of forming an acoustic matching layer and a third conductive layer which extend in the arrangement direction on a surface of the second conductive layer; a third step of forming a plurality of composite laminates separated from each other in the arrangement direction by dicing the first conductive layer, the piezoelectric body layer, the second conductive layer, the acoustic matching layer, and the third conductive layer at a set pitch along a direction crossing a direction in which the third conductive layer extends and in a lamination direction; and a fourth step of forming a fourth conductive part that electrically connects the third conductive layers of the plurality of composite laminates, which are separated from each other, to each other, wherein a common electrode common to the plurality of piezoelectric elements is formed by using the second conductive layers and the third conductive layers of the plurality of composite laminates and the fourth conductive part. The closest prior art does not disclose or suggest such features.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653